 1
                              UNITED STATES DISTRICT COURT
 2
                                     DISTRICT OF NEVADA
 3
 4   L33T GAMING INC.,
                                                        Case No.: 2:18-cv-01183-RFB-NJK
 5          Plaintiff(s),
                                                                     ORDER
 6   v.
 7   ECLIPSE THEATER LLC, et al.,
 8          Defendant(s).
 9        On January 7, 2020, the Court ordered Defendants Eclipse Theater LLC and Eclipse
10 Theaters Development Group LLC to file, no later than January 21, 2020, a notice of appearance
11 by new counsel. Docket No. 39. Defendants have failed to do so. See Docket.
12        Accordingly, the Court ORDERS Defendants to file, no later than February 7, 2020, a
13 notice of appearance by new counsel. FAILURE TO COMPLY WITH THIS ORDER MAY
14 RESULT IN THE IMPOSITION OF SANCTIONS, UP TO AND INCLUDING CASE-
15 DISPOSITIVE SANCTIONS.
16        IT IS SO ORDERED.
17        Dated: January 31, 2020
18                                                           ______________________________
                                                             Nancy J. Koppe
19                                                           United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                 1
